DETAILED ACTION
This action is responsive to the Application filed 01/26/21.
Accordingly, claims 1-20 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 12, 14-15, 19 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Murren et al, USPubN: 2004/0205525 (herein Murren) in view of Beiderman et al, USPN: 11,068,644 (herein Beiderman).
As per claim 1, Murren discloses a method, comprising: 
identifying an application programming interface (API – Application framework Extensions 244 – Fig. 2) of a code editor (see Note2), the API used to generate software extensions (replacement module – para 0106-0109, 0112, 0114 – Note0: framework that uses markup constructs – para 0088-0089, 0099; in a text markup language – para 0102 – as reference to definition underlying tags and tag library with which to perform replacement and auto-validation to extent tag schema - is extended by, object that extends - see para 0133-0135 - into proper Form type content reads on software extension pertinent to the API); 
importing (Note1: framework extensions operating from obtained library of ctags – see Fig. 8 - to validate the tags and generate forms from tag replacement/validation reads on importing a library into the framework or API) a library into the API, the library (ctag1, ctag2 – 804, tag library 816 – Fig. 8) configured to implement browser-based content within the code editor (output form can then … altered by a programmer – para 0174; form generation, form that is being filled by the user – para 0175 – Note2: presentation layer – para 0048 – operating upon extension software implemented with validation code for replacing tags from received library of tags to generate browser form, thereby enabling the forms to be filled, altered, assets to be modified – Do-Modify command 424 - Fig. 4 – and source logic to be edited by the user – see para 0011, 0022, 0070, 0102 - reads on framework/API code editor); 
generating one or more commands (generate validation code for the tag – para 0149; validation code – claim 26, pg. 24; validation code 1, validation code 2 – Fig. 8; generate code 914 – Fig. 9; process command 608 may … validate the object – para 0085-0086) using at least one object (ctag, tag 902, 906 – Fig. 9;  tag library … object model to be used by the form tags, Formcollection object – para 0132; FormItem – para 0133-0134; TextAreaItem object – para 0136; TextItem object – para 0137; ButtonItem object – para 0141 – Note3: ctag being replaced and object underlying each validated tag reads on at least one object defined in the library) defined in the library (see tag library and Form object from above), wherein the one or more commands define (code that becomes part of the output form definition 818 – para 0109; validation code, form definitions 818 – Fig. 8) a plurality of input fields (Formcollectoin object – para 0132; FormItem – para 0133-0134; TextAreaItem object – para 0136; TextItem object – para 0137; ButtonItem object – para 0141) to be displayed in the browser-based content (output form can then be used as-is or altered by a programmer – para 0174; form that is being filled by the user – para 0175) to a user invoking the API (Fig 8; Framework Extensions 244 – Fig. 2; para 0101 – Note4: user login a framework that operates with extension software – para 0105; is extended by, object that extends - see para 0133-0135  - for replacing tags, and extending them into proper auto-validation output or forms – Fig. 8 - thereby to be able to fill form fields reads on user invoking the API and extension software integrated therewith).
A) Murren does not explicitly disclose method operating with
receiving an invocation of the API; and causing display of the browser-based content comprising the plurality of input fields.
Murren discloses auto-validation of tags overlaying elements of a collection model, where a FormItem object element can be extended via the software extension into a DisplayFormItem object (para 0134-0135); hence effect of receiving an user invocation to visually actualize on a browser a DisplayFormItem instruction from automating a tag validation process entails framework executing SW extension thereby causing an form object element to be displayed based on user action, the latter including writing source tag indicative of a particular form item to be displayed (para 0102-0103) per the auto-validation integral to the API software extension (see Note0) 
Beiderman discloses browser login (Fig. 23) into a API (col. 11 li. 18-23) having form editing UI (Fig. 34) where the user actively associates (col. 9 li. 53 to col. 10, li. 17) various clauses or tags (col. 11 li 12-17) into panel controls or check-box or interactive list items, the list providing action buttons whereby the user can click to activate (col. 10, li. 66 to col. 11 li. 6; col. 11 li. 34-39) display of a desired corresponding form underlying each listed button, e.g. the controls including tag filtering or search (col. 12 li. 6-15) mplementable as tags pull-down/panel by which the user can click to open a corresponding form (col. 10 li. 37-57; Fig. 28) and edit the form as desired.  Hence, form opened by an intearctive invoking or user click received into a browser API by which a content or editable text is displayed with the form (by a click) is recognized.
Therefore, as a browser page comprises HTML content expressed in hierarchized view or web form having each form-based text or images, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement usability of the framework expansion in Murren API code editor so that the tag/form based software expansion in the code editor operates in response to user or UI invocation, where upon receiving an invocation – as per Beiderman – into the API, the API software expansion would cause display of the browser-based content – as per Beiderman - comprising the plurality of input fields; because
form display activable from interactive browser controls as overlay to the process of associating content with tags expressed as a action list or buttons as set forth above, would alleviate strain on a runtime display resources affording thereby a better visibility to a user space when only a few controls or GUI options – as per Beiderman tag check-list or form drop-down – are presented or prompted for a user to actively open a form for viewing a desired content overlayed by a tag or form identified on the drop-down list, where provision of these list type of controls not only offer selectivity of viewable web content to a user (i.e. use invocation for a form view), reduce unnecessary clutter of a visual workspace, while packing a large amount of implicit knowledge under the surface of only few UI controls, but would also proffer the user with possibility to select how a page content is to be assembled - per  tag/list clicking from above - as well as ability to  revise the content as displayed or perform modification thereof, e.g. via tag/form souce logic editing.
As per claim 5, Murren discloses method of claim 1, further comprising modifying a hypertext markup language (HTML) file (e.g. output form … written in a language e.g. HTML or XL and includes code to self-validate … data input to the fields – para 0114; Table 3 <script> pg. 13-14; custom tags … replaced with the HTML code … a call to the corresponding validation code – para 0117; para 0120; JSP, ASP process view – para 0086; DTD, XML – para 0088) to include logic causing a first interaction with a first field (button tag ,checkbox tag  - para 0121, 0122; tags are implemented as object model – para 0132; FormCollection object – para 0133, FormItem object – para 0134) of the plurality of input fields to cause a response (FormCollectionobject is extended by the FormItem object – para 0133; is extended by the DisplayFormItem object – para 0134; another object that extends the DisplayFormItem object – para 0135) in a second field of the plurality of input fields (Note5: processing of tags – para 0108, 0112 - and HTML validation to identify a object and extending the object into another object reads on interaction by logic of the validation process on one first input field which causes a response into a second input field of the tag traversal)
As per claim 7, Murren discloses method of claim 1, further comprising modifying a hypertext markup language (HTML) page (refer to claim 5; para 0118-0120), wherein the HTML page is referenced by the library (custom tags … tag library, tags to store attribbbutes for each input type and the overall form, Table 16 – para 0132)
Murren does not explicitly disclose  
wherein modification of the HTML results in a modification of the displayed browser-based content
Murren discloses source code for processing tags associated with source code by the user which programmatically defines objects having definite parameters and settings as part required for the validation that ensure that the underlying objects comply with the restrictions or user settings (para 0108, 0112, 0114 - or min/max settings – para 0111, 0113, 0115; or valid/invalid characters -Table 3,para 0115) where any modification of the HTML page or source code can be done via the user (modify the logic source code – para 0048) and automated validation code (para 0114-0119) triggered from the tag processing validate the tag-embedded content via the restrictions min/max settings or valid/invalid characters checking as part of the validation criteria (*), and this entails that any modification to the code resulting in invalid match detected by the tag validation process, would also result in the original object identified by one input field as part of the browser form rendering.
Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement provision of validation process in Murren so that a modification by the developer to the HTML source logic that defines content underlying the tag library that refers to the logic would result in a modification of the displayed browser-based content due to the close relationship and mapping constraints  - see (*) from above - existing between the form content being displayed and one or more of the input field expressing the corresponding object underlying the tag being processed in conjunction with the HTML logic, as modification to the HTML or script defining content of the tags necessarily affect the prescribed user definition or descriptive setting underlying the tag position, in the sense that object-definition correspondence caused by such modification no longer match the original specifications and any field form in the Browser rendering would be likewise altered for the obvious reason that the source logic when traversing the hierarchy of tags from the libray controls how each input field extends into another field (see Note5) and how an object parametrically defined in each input field is to be rendered.
As per claim 8, Murren discloses a system comprising: at least one processor; a code editor executed by the at least one processor; and non-transitory computer-readable memory storing instructions that, when executed by the at least one processor, are configured to: 
identify an application programming interface (API) of the code editor, the API used to generate software extensions; 
import a library into the API, the library configured to implement browser- based content within the code editor; 
generate one or more commands using at least one object defined in the library, wherein the one or more commands define a plurality of input fields to be displayed in the browser-based content to a user invoking the API, 
receive an invocation of the API; and cause the browser-based content comprising the plurality of input fields to be displayed. 
( all of which being addressed in claim 1)
As per claim 12, refer to claim 5
As per claim 14, Murren discloses system of claim 8, the non-transitory computer-readable memory storing further instructions that, when executed by the at least one processor, are further configured to: modify a hypertext markup language (HTML) file, wherein the HTML page is referenced by the library, and wherein modification of the HTML page results in a modification of the displayed browser-based content.
(refer to rationale in claim 7)
As per claim 15, Murren discloses a non-transitory machine readable medium storing a program, which when executed by at least one processor causes the at least one processor to: 
identify an application programming interface (API) of a code editor, the API used to generate software extensions; 
import a library into the API, the library configured to implement browser- based content within the code editor; 
generate one or more commands using at least one object defined in the library, wherein the one or more commands define a plurality of input fields to be displayed in the browser-based content to a user invoking the API, 
receive an invocation of the API; and cause the browser-based content comprising the plurality of input fields to be displayed.
( all of which being addressed in claim 1)
As per claim 19, refer to claim 5.
Claims 2, 6, 9, 13, 16, 20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Murren et al, USPubN: 2004/0205525 (herein Murren) in view of Beiderman et al, USPN: 11,068,644 (herein Beiderman), further in view of Gill et al, USPN: 9,361,131 (herein Gill) and Petti, USPubN: 2013/0339841 (herein Petti) 
As per claim 2, Murren does not explicitly disclose method of claim 1, further comprising: receiving, in a first field of the plurality of input fields, first data; and programmatically integrating the first data into a native interface of the code editor.
Murren discloses a development of source code for a user to implement form element via use of  markup language or script that support content-embedding tags or interaction descriptor (para 0088-0095), and this entails use of the native markup of a HTML platform (e.g. XML – para 0099-0100) as a interface to context of the user using source script/code implementation (para 0105, 0108, 0115) to embeds form data with the tags or markup labels as means to support the automated auto-validation (Fig. 7) or form definition validation (Fig. 8).
Petti discloses dynamic context accessing from use of script code corresponding to tags/su-tags as part of the replacement that produces the web-enabled document or content, the script code as interfacing with native platform that performs function and business for the developer/user  (para 0013-0014; transmits the script code to the native … platform – para 0032), the tags or sub-tags combinable in a single object library (para 0024) and obtainable via the platform-specific script template where the tags can be parsed for an underlying embedded object to be fetched (para 0025-0029) into the script framework; hence formulating tag construction using a script language that operates as a native interface to the underlying host platform is recognized.
Gill discloses mobile platform network lookup service (Fig. 6) in conjunction with NW-based platform specific binaries, libraries included with NW native shells (Fig .5, 9) so to provide content to resolve or complete client applications on different platforms, the libraries and native shells supporting generic content replacement in association with software such as script or binary software (col. 12 li. 6-27), where completing/resolving client application also operate via native host service (Fig. 11) by which a generic content application utilizes a platform functional library (Fig. 2; col. 9 li. 41-45) to resolve content embedded as markup tags underlying a script language (Fig. 7; col. 15 li. 49 to col. 16 li. 5); hence use of native interface linking user platform and NW platform as respective service shells to enable user/developer applications to complete or resolve contents (e.g. col. 17 li. 48 to col. 18 li. 9) from use of platform library (tag library 603, Fig. 6) coupled with tag replacement implemented with native script language is recognized.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement tag formation and script implementation in Murren so that the code source or template script for tagged data embedding acts as a interface to the underlying native platform – as in Petti – or serve as a native shell  service – as in Gill – in conjunction with tag library to complete or resolve user application or browser unfinished content, using script or markup or extensible language implementing tag or input fields – as per Petti and Gill, in the sense that the API upon receiving a first field of the plurality of input fields, first data (as defined by a user) would programmatically integrating the first data into a native interface – such as a script or tag embedding source code of the API code editor, for enabling content to be resolved when the tag replacement is coupled with tag library as set forth in Murren framework; because
coordinating tag embedding with programmatic or script implementation using the very native markup as interface with a host/web platform and external libraries to implement the tag-replacement and form rendering process as per Murren not only helps rendering unfinished browser content as set forth above but would also make good use of platform-specific provision of native shells in form of libraries and existing software as resources adaptable to different platforms as part of network native shells – per Gill -  which can service respective host applications in need of browser content fulfilling or user applications resolving, particularly when the latter necessitate tag-embedding script or native markup constructs, for use with tag library and replacement of tag into forms; e.g. to resolve a browser content rendering. 
As per claim 6, Murren discloses method of claim 1, further comprising: receiving respective data in each field of the plurality of input fields (refer to claim 5 and HTML implementation of validation code from tag encoding, and form field inputs in Note5); and programmatically integrating (refer to claim 5; para 0120) the respective data into a native interface (refer to rationale in claim 2) of the code editor, wherein the respective data defines at least one of a name of a user, a name of a first software extension (FormCollectionobject is extended by the FormItem object – para 0133; is extended by the DisplayFormItem object – para 0134; another object that extends the DisplayFormItem object – para 0135), a version number, or a storage location of the first software extension.
As per claim 9, refer to rationale in claim 2
As per claim 13, Murren discloses system of claim 8, the non-transitory computer-readable memory storing further instructions that, when executed by the at least one processor, are further configured to:
receive respective data in each field of the plurality of input fields; and
programmatically integrate the respective data into a native interface of the code editor, wherein the respective data defines at least one of a name of a user, a name of a first software extension, a version number, or a storage location of the first software extension.
( all of which being addressed in claim 6)
As per claim 16, refer to rationale in claim 2. 
As per claim 20, Murren discloses non-transitory machine readable medium of claim 15, storing the program, which, when executed by the at least one processor, further causes the at least one processor to:
receive respective data in each field of the plurality of input fields; and
programmatically integrate the respective data into a native interface of the code editor, wherein the respective data defines at least one of a name of a user, a name of a first software extension, a version number, or a storage location of the first software extension.
( all of which being addressed in claim 13)
Claims 3-4, 10-11, 17-18 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Murren et al, USPubN: 2004/0205525 (herein Murren) in view of Beiderman et al, USPN: 11,068,644 (herein Beiderman), further in view of Gill et al, USPN: 9,361,131 (herein Gill) and Wu et al, CN 111935516, “Playing Method, Device, Terminal, Server and Storage Medium of Audio File” (translation), 11-13-2020, 28 pgs (herein Wu)
As per claims 3-4, Murren does not explicitly disclose (method of claim 1), further comprising: 
receiving, from the code editor, theme data indicating a theme employed by a user invoking the API; and modifying the browser-based content using the theme data to employ the theme; 
wherein the theme data defines at least one of a text format, a text color, or a background color of the code editor.
Gill discloses that downloable content such as themes or backgrounds content can be requested by paying users or developers that may wish to add additional content to their application (col. 13 li. 3-21), where themes or backgrounds items for an application can be requested from digital network catalog service via purchase (col. 15 li. 1-17); hence use of theme content download to alter application view or theme is recognized
Wu discloses interactive selection presented by a service as displayed labels representing respective content tags, where activation of a tag causes display of the underlying audio/video content as desired by the user, the service also providing  a theme content label stored in theme content library (middle pg. 12, middle pg. 14), which, upon a user click enables fetch of the corresponding theme content, the theme content matching a current video content or an updated version thereof (middle pg. 16) in terms of display mode and position, font characteristics (bottom pg 15 top pg. 16).  Hence, tag-based invocation of theme content to match a display mode and video characteristics per effect of retrieved themes (from a remote library) indicative of text format is recognized
Therefore, based on the fact that a theme can provide display characteristics such as background settings, fornt color and display mode, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to support browser content fulfilling and resolving in Murren using the shell services in Gill so that content fetched from tag processing would also support the code editor and tag replacement API in Murren with capability of receiving theme data indicating a theme desired or employed by a user invoking or clicking via the API; where the theme content fetched based on user action – as in Wu – or via a service download – as in Gill -  would help the developer or user modifying the browser-based content using the theme data to employ, integrate the theme, the theme having font style, text positioning, background or color setting; because
browser content is enhanced by a variety of display, visual setting and content positioning characteristics which can be fetched via respective themes store in according to personal preferences, and use of a content rendering or application resolution such as tag processing and content fetching as set forth above so that theme content or theme forms can be retrieved via the API connection with  a lookup service or external library would add more desirability to the use of content fulfilling and application resolving endeavored by the tag processing/replacement of the code editor API; that is, a layout or theme desired for user purposes to enhance application rendering or presentation would be made available interactively via the API, the integration of which adding more cosmetic features to (or improving looks of) a current browser display; e.g. font color, background preference, content positioning or text layout of a developer editor/workspace.
As per claims 10-11, refer to rationale for claims 3-4
As per claims 17-18, refer to claims 3-4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
August 23, 2022